Title: To James Madison from Benjamin Henry Latrobe, 18 January 1811
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Washington, January 18h. 1811
In obedience to your directions conveyed to me by Mr Munroe, & contained in the resolution of the House of Representatives of the 14h. of January transmitted to me, I shall without Loss of time comply with that part of it which relates to the outstanding Claims.
But to make an estimate of the sum necessary to finish the Capitol, it is impossible for me to proceed without Assistance especially as the time remaining of the Session is so short, and the Clerk of the works is absent. I therefore solicit leave to employ, one or more Clerks to assist me in so extensive & laborious a task it being understood that the Salary of the Clerk of the works during the time be appropriated towards payment for this assistance. As the parts of the work cannot be estimated without being drawn, it is evident that I cannot possibly go thro’ this labor myself, even if [I] had not any other business to do. But having at present more work to design; & direct at the Navy Yard than my whole time will easily accomplish, the resolution of the House cannot possibly be complied with unless I can obtain the assistance asked, of which, I beg leave to assure you, I will not employ any more than is indispensibly necessary. I have already made some Years ago all the general drawings, but the details which are essential necessary are untouched.
I solicit your attention to this request as early as possible, and am with high respect Yours
B H LatrobeSurv. p Bldgs UStates
P.S. I presume there cannot be any doubt of the appropriation necessary to carry the resolution of the house into effect.
